Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment to the claims, filed April 21, 2021, is not in proper form for reissue applications in that it does not reflect the claims as patented.  Specifically, claim 1, line 18 contains [Off].  “Off” is not in the original patented claims. This examiner’s amendment is only to put the claims in proper form.  The substance of the claims has not been changed.  
The application has been amended as follows: 
In the claims:
1.  (Previously Presented) A laminated seating cushion for a piece of furniture, comprising:
a pair of gel infused viscoelastic pads, each pad having a length, a width, and a thickness and defining a sitting side and an opposing adherence side;
a core foam pad having a core length, a core width, and a core thickness and defining opposing first and second core adherence sides,
each of the pair of gel infused viscoelastic pads laminated on the adherence side to a respective one of the opposing first and second core adherence sides to define an adherence boundary therebetween, whereby the core foam pad is disposed between the pair of gel infused viscoelastic pads;
non-thermally insulative covering sheet in direct contact with and overlying the adherence boundary on a side face of the laminated core foam pad and gel infused viscoelastic pads; and 
a non-thermally insulative [an] upholstered casing that receives and encloses the laminated viscoelastic pads and the core foam pad as a seating cushion;
the laminated gel infused viscoelastic pads having a first state and a second state, the second state defining a recessed valley in a sitting side of an uppermost one of the pair of gel infused viscoelastic pads by compressive loading of a person sitting thereon during use of the seating cushion on the piece of furniture for seating purposes and the first state relaxed therefrom to a substantially planar surface;
whereby the uppermost one of the gel infused viscoelastic pads of the seating cushion being occupied by the person for sitting on the piece of furniture, wicks body heat from the person inwardly to reduce perceived changes in a seating temperature and defines the valley while readily rebounding to the first state relaxed from the second state upon egress from sitting by the occupant person.  

9. (Previously Presented) A furniture piece with at least one laminated seating cushion, comprising:
a frame for a furniture piece having a front and a rear rail joined at opposing ends to opposing arm structures, each arm structure having front and back arm posts and an arm top, and a pair of legs extending downwardly to support the frame on a floor surface, a great rail extending between the opposing back arm posts, and a seating foundation attached to the frame;
at least one seating cushion received on the seating foundation for occupancy by a person using the furniture piece purposes, the seating cushion comprising:

a core foam pad having a core length, a core width, and a core thickness and defining opposing first and second core adherence sides,
each of the pair of gel infused viscoelastic pads laminated on the adherence side to a respective one of the opposing first and second core adherence sides to define an adherence boundary therebetween, whereby the core foam pad is sandwiched between the pair of gel infused viscoelastic pads;
a non-thermally insulative covering sheet in direct contact with and overlying the adherence boundary on a side face of the laminated core foam pad and the gel infused viscoelastic pads; and
[an] a non-thermally insulative upholstered casing that receives and encloses the laminated core foam pad and the gel infused viscoelastic pads,
the laminated gel infused viscoelastic pads having a first state and a second state, the second state having a recessed valley defined in a sitting side of an uppermost one of the pair of gel infused viscoelastic pads by compressive loading of a person sitting thereon during use of the seating cushion on the furniture piece for seating,
whereby the one of the gel infused viscoelastic pads of the seating cushion being occupied by a person on the piece of furniture, wicks body heat from the person inwardly of the seating cushion to reduce perceived changes in a seating temperature and defines the valley while readily rebounding to the first state upon egress from sitting on the furniture piece by the person.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest a laminated seating cushion/furniture piece having a laminated seating cushion including a pair of gel infused viscoelastic pads laminated on the adherence side to a respective one of the opposing first and second core adherence sides of a core foam pad to define an adherence boundary therebetween, and a non-thermally insulative covering sheet/casing with at least a portion in direct contact with the core foam pad, whereby the uppermost one of the viscoelastic pads occupied by a person wicks body heat from the person inwardly to reduce perceived changes in a seating temperature.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARY E WEHNER/
Primary Examiner, Art Unit 3993                                                                                                                                                                                                        


Conferee:  /GKD/
Conferee:  /GAS/